Title: From George Washington to Colonel Israel Shreve, 9 August 1778
From: Washington, George
To: Shreve, Israel


          
            Sir
            Head Quarters White plains 9th Augt 1778
          
          I have been favd with a letter of the 6th signed by yourself and other Feild Officers
            of the Jersey Brigade. You cannot feel, more sensibly
            than I do, the inconveniencies that arise from a delay of the new arrangement of the
            Army. Just as the Committee had made a beginning of that business at the Valley Forge,
            the removal of the Enemy from Philada obliged them to desist. Congress have since
            directed them to repair to the Army and proceed in the Business. As some time has elapsed since the Resolve was passed, and the
            Gentlemen have not arrived; I took a few days ago, the liberty to mention to Congress
            the total derangement of the Army for want of their presence, and my wish that they
            should come immediately forward. I therefore am in
            hopes that we shall see them soon, or that some other mode will be pointed out to
            compleat the Work. I am sir Your most obt Servt
          
            Go: Washington
          
        